DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the first action on the merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “an interface configured to receive high-definition (HD) map data)” in claims 1 and 12. Corresponding structure for above limitation(s) is found on pages 17. The interface may include a terminal, a pin, a cable, a port, a circuit, etc., and infrastructure 
However, ““an infrastructure configured to communicate with the leader vehicle…”. as recited in claim 13 invoke 35U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function beside merely that it includes a server. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 12, the recited limitation “electronic horizon data” is indefinite. It is unclear to the examiner if this is referring to the electronic horizon data recited previously or a different horizon data. 
In claim 11 line 2, the recited limitation “electronic horizon data” is indefinite. It is unclear to the examiner if this is referring to the electronic horizon data recited previously or a different horizon data. 
In claim 12 line 10, the recited limitation “electronic horizon data” is indefinite. It is unclear to the examiner if this is referring to the electronic horizon data recited previously or a different horizon data. 
In claim 13, the recited limitation “an infrastructure configured to communicate with the leader vehicle and the following vehicle” is indefinite. It is not clear for the examiner what the structure of limitation is and how it performs its functions (e.g. is the structure hardware or software), any of this would change the scope of the claim. The specification must provide adequate algorithm to carry out the specialized functions to perform the claim limitations. Appropriate correction is required.

In claim 4 lines 11-12 and 14-15, the limitation(s) “an estimated time-of-arrival at the destination” and “an identified departure time” are indefinite. It is unclear to the examiner if these limitations are referring to previously recited estimated time-of-arrival and identified departure time or are new limitations. 
In claim 5 line 1, the recited limitation “a subset of road links” is indefinite. It is unclear to the examiner if this is referring to the subset of road links recited previously or a different subset. 
In claim 6 lines 1-2, the recited limitation “an identification of each road link…” is indefinite. It is unclear to the examiner if this is referring to the identification of each road link recited previously or a different subset. 
In claim 7 line 1, the limitation “the map version agnostic properties” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 
In claim 11 lines 3 and 4, the recited limitation “pace of travel” is indefinite. It is unclear to the examiner if this is referring to the pace of travel recited previously or a different pace of travel. 
In claim 12 lines 12-13 and 15-16, the limitation(s) “an estimated time-of-arrival at the destination” and “an identified departure time” are indefinite. It is unclear to the examiner if these limitations are referring to previously recited estimated time-of-arrival and identified departure time or are new limitations. 
In claim 13 line 2, the recited limitation “a subset of road links” is indefinite. It is unclear to the examiner if this is referring to the subset of road links recited previously or a different subset.
Claims 2-11 and 14-16 are rejected for being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-16 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 12, and 13 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. 
Independent claims 1, 12, and 13 recite continuously generate electronic horizon data of the specified region based on the HD map data in a state in which the power is received, calculate a range of a group based on information on a position of a following vehicle among the plurality of vehicles, generate electronic horizon data for platooning based on the range of the group, and generate electronic horizon data for platooning. That is, other than reciting “the processor” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, the claim(s) limitations encompass a person looking at map data in which the power is received, positions of following vehicles, and range of platooning groups and could generate/create/construct horizon data and/or calculate a range of a group. The mere nominal recitation of “a processor” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of receive high-definition (HD) map data of a specified region from a server through a communication device, provide the electronic horizon data to the leader vehicle when receiving a signal for requesting data processing from a leader vehicle among the plurality of vehicles, provides the electronic horizon data to the leader vehicle, a power supply, an electronic device, interface, a processor, server, and an infrastructure. The receiving through a communication step are recited at a high level of generality (i.e., as a general means of gathering data of HD map of a specified zone), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The providing step(s) is/are recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a power supply, an electronic device, interface, a processor, server, and an infrastructure are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and providing steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-11 and 14-16 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-16 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudalige (US 20100256836 A1). 
With respect to claim 13, Mudalige discloses a system comprising: a leader vehicle (see at least [0072], Mudalige discloses at least leader vehicle 710); at least one following vehicle configured to follow the leader vehicle while configuring a group with the leader vehicle (see at least [0072-0074], Mudalige discloses at least follower vehicles following a leader vehicle while configured in a platoon.); and an infrastructure configured to communicate with the leader vehicle and the following vehicle (see at least , [0074] and [0130], Mudalige discloses V2V communication between leader and follower vehicles, and also infrastructure transmitting (communicating) information between vehicles (leader, vehicle, etc.), wherein the infrastructure receives information on a range of a group from at least one of the leader vehicle or the following vehicle, generates electronic horizon data for platooning based on the range of the group (see at least [0054], [0068-0071], [0081], [0128-0130], and [0158], Mudalige further discloses converting into a detailed route, the planned navigation route for driving in a group on the basis of the range of group.), and provides the electronic horizon data to the leader vehicle (see at least [0054], [0068-0071], [0081], [0128-0130], and [0158]).
With respect to claim 14, Mudalige wherein the infrastructure receives information on a changed situation of the group from at least one of the leader vehicle or the following vehicle (see at least [0068-0071], [0081], [0086], [0128], and [0158]), and manipulates the electronic horizon data based on the information on the changed situation of the group (see at least [0068-0071], [0081], [0086], [0128], and [0158]).
With respect to claim 15, Mudalige discloses wherein the leader vehicle backups the electronic horizon data (see at least [0081] and [0128]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256836 A1) in view of Wiberg (US 20210294351 A1)
With respect to claim 1, Mudalige discloses an electronic device included in a leader vehicle among a plurality of platooning vehicles, comprising: 
a power supply configured to supply power (see at least [0128] and [0158]); an interface configured to receive map data of a specified region from a server through a communication device (see at least [0130], Mudalige discloses receiving map data from infrastructure devices.); and a processor configured to continuously generate electronic horizon data of the specified region based on the map data in a state in which the power is received, to calculate a range of a group based on information on a position of a following vehicle among the plurality of vehicles (see at least [0054], [0068-0071], [0081], [0128-0130], and [0158], Mudalige discloses generating a planned route on the basis of the map data and determine (calculate) the range of the group on the basis of position information of following vehicles.), and to generate electronic horizon data for platooning based on the range of the group (see at least [0054], [0068-0071], [0081], [0128-0130], and [0158], Mudalige further discloses converting into a detailed route, the planned navigation route for driving in a group on the basis of the range of group.).
However, Mudalige do not specifically teach wherein the map data is a high-definition map data. Wiberg teaches wherein the map data is a high-definition map data (see at least [0079]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mudalige to incorporate the teachings of Wiberg wherein the map data is a high-definition map data. This would be done to increase the safety in connection with vehicle platooning and to decrease complexity of vehicles in platooning (see Wiberg para 0012). 
With respect to claim 2, wherein the processor transmits the HD map data and the electronic horizon data to at least one of following vehicles, for dividing the group (see at least [0081], [0086], [0130], and [Fig. 20]); and wherein the electronic horizon data comprises information on a point at which the group is divided and information on a point at which a vehicle joins the group (see at least [0081], [0086-0090], [0130], and [Fig. 20], Mudalige discloses in which map data and detailed route are mutually transmitted to the vehicles driving in a group and a new vehicle can be joined to group-driving line.).
With respect to claim 5, Mudalige discloses wherein, when determining that arrangement of the group is changed, the processor calculates a range of the changed group, and manipulates the electronic horizon data based on the range of the changed group (see at least [0068-0071], [0081], [0086], [0128], and [0158]).
With respect to claim 6, Mudalige discloses wherein the processor generates main path data with respect to a road on which the group is capable of passing as a target, based on the range of the group (see at least [0073-0074], [0107], and [0170]).
With respect to claim 8, Mudalige discloses wherein the processor determines a sensing region required to generate a horizon path based on information on the leader vehicle and information on the following vehicle (see at least [0151]).
With respect to claim 10, Mudalige discloses wherein the processor acquires information on a traffic light, and manipulates the electronic horizon data based on the information on the traffic light and information on the group (see at least [0075], [0125], and [0130]).
With respect to claim 11, Mudalige teaches wherein the processor generates electronic horizon data in further consideration of information on whether a current lane is a platooning lane (see at least [0059] and [0075]), and information on a branch point (see at least [0125]).
However, Mudalige do not specifically teach wherein the processor generates electronic horizon data in further consideration of information on a traveling speed for each lane. Wiberg teaches wherein the processor generates electronic horizon data in further consideration of information on a traveling speed for each lane (see at least [0076-0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mudalige to incorporate the teachings of Wiberg wherein the processor generates electronic horizon data in further consideration of information on a traveling speed for each lane. This would be done to increase the safety in connection with vehicle platooning and to decrease complexity of vehicles in platooning (see Wiberg para 0012). 
With respect to claim 12, Mudalige discloses an electronic device included in a leader vehicle among a plurality of platooning vehicles, comprising: a power supply configured to supply power see at least [0128] and [0158]); an interface configured to receive map data of a specified region from a server through a communication device (see at least [0130], Mudalige discloses receiving map data from infrastructure devices.); and a processor configured to continuously generate electronic horizon data of the specified region based on the map data in a state in which the power is received (see at least [0054], [0068-0071], [0081], [0128-0130], and [0158], Mudalige discloses generating a planned route on the basis of the map data), and to generate electronic horizon data for platooning (see at least [0054], [0068-0071], [0081], [0128-0130], and [0158]) and to provide the electronic horizon data to the leader vehicle when receiving a signal for requesting data processing from a leader vehicle among the plurality of vehicles (see at least [0054], [0068-0071], [0081], [0128-0130], and [0158], Mudalige further discloses converting into a detailed route, the planned navigation route for driving in a group.).
However, Mudalige do not specifically teach wherein the map data is a high-definition map data. Wiberg teaches wherein the map data is a high-definition map data (see at least [0079]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mudalige to incorporate the teachings of Wiberg wherein the map data is a high-definition map data. This would be done to increase the safety in connection with vehicle platooning and to decrease complexity of vehicles in platooning (see Wiberg para 0012). 
With respect to claim 16, Mudalige do not specifically disclose wherein, when deviating from the group, the following vehicle generates electronic horizon data based on high-definition (HD) map data. Wiberg teaches wherein, when deviating from the group, the following vehicle generates electronic horizon data based on high-definition (HD) map data (see at least [0079]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mudalige to incorporate the teachings of Wiberg wherein, when deviating from the group, the following vehicle generates electronic horizon data based on high-definition (HD) map data. This would be done to increase the safety in connection with vehicle platooning and to decrease complexity of vehicles in platooning (see Wiberg para 0012). 

Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256836 A1) in view of Wiberg (US 20210294351 A1) in view of Tosa et al (US 20160232791 A1).
With respect to claim 3, Mudalige as modified by Wiberg do not specifically teach wherein the processor transmits a signal for requesting electronic horizon data to a first following vehicle based on computing power.
Tosa teaches wherein the processor transmits a signal for requesting electronic horizon data to a first following vehicle based on computing power (see at least [0107] and [0110-0111], Tosa teaches transmission efficiency (implying of efficiency of computing power) when data is transferred among vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mudalige as modified by Wiberg to incorporate the teachings of Wiberg wherein the processor transmits a signal for requesting electronic horizon data to a first following vehicle based on computing power. This would be done to improve transmission efficiency of the network as compared with the conventional inter-vehicle communication network (see Tosa para 0037). 
With respect to claim 4, Mudalige as modified by Wiberg do not specifically teach wherein, when determining that the first following vehicle deviates from the group, the processor transmits a signal for requesting electronic horizon data to a second following vehicle having a lowest power consumption among vehicles of the group.
Tosa teaches wherein, when determining that the first following vehicle deviates from the group, the processor transmits a signal for requesting electronic horizon data to a second following vehicle having a lowest power consumption among vehicles of the group (see at least [0107] and [0110-0111], Tosa teaches transmission efficiency (implying of low power consumption) when data is transferred among vehicles.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mudalige as modified by Wiberg to incorporate the teachings of Wiberg wherein, when determining that the first following vehicle deviates from the group, the processor transmits a signal for requesting electronic horizon data to a second following vehicle having a lowest power consumption among vehicles of the group. This would be done to improve transmission efficiency of the network as compared with the conventional inter-vehicle communication network (see Tosa para 0037). 

Claim(s) 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mudalige (US 20100256836 A1) in view of Wiberg (US 20210294351 A1) in view of Klingemann (US 20210182997 A1).
With respect to claim 7, Mudalige as modified by Wiberg do not specifically teach wherein the processor deletes the main path data based on information on a position of a last following vehicle. Klingemann teaches wherein the processor deletes the main path data based on information on a position of a last following vehicle (see at least [0147] and [0150], Klingemann teaches dissolving (deleting the main path) of the platoon so that vehicles (which include last vehicle) based on position of vehicles with respect to their destination.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mudalige as modified by Wiberg to incorporate the teachings of Klingemann wherein the processor deletes the main path data based on information on a position of a last following vehicle. This would be done to provide a method which allows for an improved framework for allowing the forming of multi-vehicle platoons, which can be operated in a cost, energy and/or emission efficient manner (see Klingemann para 0007). 
With respect to claim 9, Mudalige as modified by Wiberg do not specifically teach wherein the processor receives information on a destination of the following vehicle, and generates sub path data of a branch road at which the following vehicle deviates from the group based on the information on the destination.
Klingemann teaches wherein the processor receives information on a destination of the following vehicle (see at least [0147] and [0150]), and generates sub path data of a branch road at which the following vehicle deviates from the group based on the information on the destination (see at least [0147] and [0150]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mudalige as modified by Wiberg to incorporate the teachings of Klingemann wherein the processor receives information on a destination of the following vehicle, and generates sub path data of a branch road at which the following vehicle deviates from the group based on the information on the destination. This would be done to provide a method which allows for an improved framework for allowing the forming of multi-vehicle platoons, which can be operated in a cost, energy and/or emission efficient manner (see Klingemann para 0007). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./Examiner, Art Unit 3667         

/RACHID BENDIDI/Primary Examiner, Art Unit 3667